DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23 2021 has been entered.
Receipt of Arguments/Remarks filed on November 23 2021 is acknowledged. Claim 9 was/stands cancelled. Claims 1 and 11-12 were amended. Claims 28 were added.  Claims 1-8 and 10-28 are pending. Claims 5, 7-8, 18-20 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29 2017. Claims 1-4, 6, 10-17, 21-24 and 28 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Rejections
	The arguments filed November 23 2021 are sufficient to overcome the rejection of claims 1-4, 6, 10-17 and 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  While paragraph 0325 of the publication does not provide support.  Support can be found in paragraphs 0177-0197 of the specification as originally filed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 6, 10-17, 21-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Boock et al. (USPGPUB No. 20140094671, cited in the Office action mailed on October 10 2017) in view of Cao et al. (Journal of Biomedical Materials Research A, 2013, cited in the Office action mailed on 2/26/18), Pacetti (US Patent No. 8101156, cited in the Office action mailed on 6/11/18), Jiang et al. (USPGPUB No. 20080181861, cited in the Office action mailed on October 10 2017) and Hughes et al. (USPGPUB No. 20130053666).  
Applicant Claims
	The instant application claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising: an interference layer comprising at least one bilayer formed from a first layer of a polyanionic material and a second layer formed from a second layer of a polycationic material; a biointerface layer, wherein the biointerface layer comprises a biointerface polymer, wherein the biointerface polymer comprises a backbone, wherein the backbone comprises crosslinked polyurethane or polyurea segments, wherein the biointerface polymer comprises a first hydrophilic component and a second hydrophilic component, wherein the first hydrophilic component comprises one or more zwitterion containing repeating units comprising a cation and an 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Boock et al. is directed to zwitterion surface modifications for continuous sensors.  Claimed is a device for measurement of an analyte concentration, the device comprising: a sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the sensor, the sensing membrane comprising a diffusion resistance domain configured to control a flux of the analyte there through, wherein the diffusion resistance domain comprises a base polymer and one or more zwitterionic compounds, and wherein the base polymer comprises both hydrophilic and hydrophobic regions (claim 1).  The sensor is an electrode (claim 13), configured for continuous measurement of an analyte concentration (claim 14) and wherein the analyte is glucose (claim 15).  Base polymers include polyethers and polyurethanes wherein polyurethanes may include polyurethane copolymers such as polyether-urethane.  The base polymers may be selected for their bulk properties, such as, but not limited to, tensile strength, flex life, modulus and the like.  Polyurethanes are known to be relatively strong and to provide numerous reactive pathways which properties may be advantageous as bulk properties for a membrane domain of the continuous sensor.  A linear base polymer including biocompatible segmented block 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Boock et al. does not specify the contact angle.  While Boock et al. suggest crosslinked polyurethane polymers with both hydrophilic and hydrophobic regions and the inclusion of zwitterionic moieties, Boock et al. does not expressly teach a polymer 
	Cao et al. is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water.  It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility.  The polyurethanes have been used in various biomedical applications.  Improved non-thrombogenicity is always beneficial.  Various materials such as polyethylene glycol have been introduced into polyurethanes.  In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine.  Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility.   Material containing sulfobetaines exhibit good biocompatibility featured by non-fouling properties and much lower protein adsorption.  However attention of other researchers have been attracted just by graft of zwitterionic sulfobetaines on the surface of materials.  The introduction of sulfobetaines into polymer bulks are rarely reported (page 909, first two paragraphs).  Taught is the design and synthesis of novel polyurethanes containing sulfobetaines by a combination of ring opening polymerization and chain extension reaction.  Scheme 1 shows the synthetic route of PUR-APS (polyurethane-N,N’-bis(2-hydroxyethyl) methylamine ammonium propane sulfonate).

    PNG
    media_image1.png
    300
    767
    media_image1.png
    Greyscale
The polydispersity and molecular weight of the PUR-APS are taught in table 1.  Contact angles are taught in figure 4.  It is taught that the increase of molecular weight decreased the hydrophilicity of the prepolymers.  Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (page 913, last paragraph).  It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption.  In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time.  Therefore the polymers have excellent biocompatibility (pages 916-917, last paragraph).  
Jiang et al. is directed to super-low fouling sulfobetaine and carboxybetaine materials and related methods.  Representative monomers for making sulfobetaine polymers include sulfobetaine methacrylate and other sulfobetaine compounds with isocyanates and hydroxyl groups (paragraph 0082).  In one embodiment, the sulfobetaine material is a diblock copolymer comprising sulfobetaine and poly(propylene 
Boock et al. does not teach the instantly claimed sulfobetaine in the instantly claimed amount.  However, this deficiency is cured by Pacetti.
Pacetti is directed to methods of manufacturing copolymers with zwitterionic moieties and dihydroxyphenyl moieties and use of same. Taught are biocompatible polymers for coating implantable medical devise.  The polymers include zwitterion-including monomers (column 1, lines 40-45).  Examples of desirable properties for implant coatings include adhesion to the implant to prevent delamination, adequate elongation to accommodate implant deformation without buckling or cracking; biocompatibility include hemocompatibility and chronic vascular tissue compatibility, etc. (columns 1-2, lines 60-67 and 1-13).  Zwitterions are known for their biocompatibility.  The zwitterion monomer provides water absorption which is useful for tuning copolymers for desired drug permeability.  The zwitterion copolymer can be included in an amount from about 1 to about 50 mol% (column 3, lines 41-52).  Zwitterions include sulfobetaine (column 3, line 57).    
While Boock et al. teaches an interference layer comprising cationic and anionic polymers, Boock et al. does not expressly teach an interference layer that is a bilayer.  However, this deficiency is cured by Hughes et al.
Hughes et al. is directed to polymer membranes for continuous analyte sensors.  The device has an interference domain that reduces permeation of one or more interferents (paragraph 0002).  Bilayers of polycation and polyanion alternating layers are taught (paragraph 0161-0164).  The interference blocking ability provided by the 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Boock et al., Jiang et al., Pacetti, Cao et al. and Hughes et al. and incorporate the sulfobetaine in the backbone of the polyurethane polymer.  One of ordinary skill in the art would have been motivated to incorporate the sulfobetaine in the backbone of the polyurethane in order to enhance the surface hydrophilicity of the polymer as to enhance biocompatibility and reduce protein absorption as taught by Cao et al. and Pacetti.  Since Cao et al. recognizes that before their invention, inventors only grafted the zwitterionic monomer but their invention actually incorporates the zwitterionic monomer into the polymer for improved blood compatibility which would be advantageous for an in-vivo device, thus there is a reasonable expectation of success.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize both the polyurethane polymer in addition to another zwitterionic compound such as octyl sulfobetaine.  One of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Boock et al., Jiang et al., Pacetti, Cao et al. and Hughes et al.  and utilize different sulfobetaines.  Jiang et al. teach that sulfobetaine polymers can be made with a sulfobetaine isocyanate and Cao et al. teach use of an isocyanate for use in forming the polyurethanes, it would have been obvious to one of ordinary skill in the art to replace the APS (sulfobetaines with hydroxyl groups) with a sulfobetaine isocyanate as Jiang et al. teach both can be utilized to form sulfobetaine polymers.  Regarding the claimed sulfobetaine, Cao et al. teaches a sulfobetaine with an alkyl z group, R1 and R3 are polymerizable and R2 is an alkyl group.  The polyurethane of Cao et al. has the cationic group in the backbone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Boock et al., Jiang et al., Pacetti, Cao et al. and Hughes et al. and utilize an interference domain with alternating layers of polycations and polyanions. One skilled in the art would have been motivated to 
Regarding the claimed concentration of zwitterionic repeat units, polyurethane and polyethylene oxide, Boock et al. teaches 20% of polyethylene oxide which reads on the instantly claimed amount.  Pacetti teaches an overlapping amount of zwitterionic repeat units.   Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed. Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Additionally, one skilled in the art would have been motivated to manipulate the amount in order to manipulate the biocompatibility and water absorption as suggested by Cao et al. and Pacetti.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  It is noted that PEG reads on the second 
Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed.  Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed molecular weight of the polymer, Boock et al. and Cao et al. teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed polydispersity, Jiang et al. teaches that low polydispersity indicates a well-controlled polymerization accuracy.  One of ordinary skill in the art 
Regarding claim 28, Boock et al. suggests that the diffusion resistance domain is a unitary bioprotective/diffusion resistance domain and this domain can be the outermost domain.   Boock et al. teaches that this domain has zwitterionic compound and having zwitterionic compounds in the outermost domain of the membrane results in reduced sensor drift, thus providing motivation to have the biointerface layer as the outermost domain.  

Response to Arguments
Applicants’ arguments filed November 23 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) claim 1 has been amended to recite an interference layer.  It is argued that the cited prior art does not teach the interference layer as claimed.   It is argued that while Boock does mention an interference domain, the claimed bilayer is not taught.  
Regarding Applicants’ first argument, while Boock does not teach a bilayer as the interference domain, Boock does suggest the interference domain comprises polycationic and polyanionic polymers.  Newly cited Hughes et al. renders obvious a bilayer of polycationic and polyanionic polymers as the interference domain.  
Applicants argue that (2) claim 1 requires the zwitterion containing repeating unit comprises 10 to 55% of the biointerface polymer.  The combination of the cited prior art 
Regarding applicants’ second argument, as indicated in the rejection, one of ordinary skill in the art would have been motivated to incorporate the sulfobetaine in the backbone of the polyurethane in order to enhance the surface hydrophilicity of the polymer as to enhance biocompatibility and reduce protein absorption as taught by Cao et al. and Pacetti.  Since Cao et al. recognizes that before their invention, inventors only grafted the zwitterionic monomer but their invention actually incorporates the zwitterionic monomer into the polymer for improved blood compatibility which would be advantageous for an in-vivo device, thus there is a reasonable expectation of success.    Additionally, since Boock et al. teach the desirability of reducing nonspecific protein binding and this is what the zwitterion does as taught by Cao, there is a reasonable expectation of success.  Regarding the claimed concentration of zwitterionic repeat units, polyurethane and polyethylene oxide, Boock et al. teaches 20% of polyethylene oxide which reads on the instantly claimed amount.  Pacetti teaches an overlapping amount of zwitterionic repeat units as Pacetti teaches the zwitterion copolymer can be included in an amount from about 1 to about 50 mol%   Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Additionally, one skilled in the art would have been motivated to manipulate the amount in order to manipulate the biocompatibility and water absorption as suggested by Cao et al. and Pacetti.  Optimization of parameters is a routine practice In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  Applicants have not demonstrated the criticality of the claimed amount of zwitterionic moiety.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 10-17 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 11112377 (copending Application No. 15394520 (USPGPUB No. 20170188921)) in view of Gough et al. and Hughes et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising: an interference layer comprising at least one bilayer formed from a first layer of a polyanionic material and a second layer formed from a second layer of a polycationic material; a biointerface layer, wherein the biointerface layer comprises a biointerface polymer, wherein the biointerface polymer comprises a backbone, wherein the backbone comprises crosslinked polyurethane or polyurea segments, wherein the biointerface polymer comprises a first hydrophilic component and a second hydrophilic component, wherein the first hydrophilic component comprises one or more zwitterion containing repeating units comprising a cation and an anion, wherein the cation, the anion, or, a combination thereof, of the zwitterion-containing repeating unit is part of the backbone of the biointerface polymer, wherein the zwitterion-containing repeating unit is bonded to at least two repeating units of the biointerface polymer, wherein the zwitterion-containing repeating units comprise 10-55% by weight of the biointerface polymer, wherein the first hydrophilic component and the second hydrophilic component are different.
Patent ‘377 claims a device for measurement of an analyte concentration, the device comprising: a sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the sensor, the °C, and wherein the polymer comprises polyurethane and/or polyurea segments and one or more zwitterionic repeating units, and wherein at least one zwitterionic repeating unit is an internal zwitterionic repeating unit and the at least one zwitterionic repeating unit comprises a betaine compound or a precursor thereof.  Sulfobetaines are claimed.  Isocyanate polymerization groups are claimed.  A polyethylene oxide segment is also claimed. A crosslinker is claimed.  
Patent ‘377 does not specify a contact angle.  However, this deficiency is cured by Gough et al.
	Gough et al. is directed to membranes with controlled permeability to polar and apolar molecules in solution and methods of making same.  The membranes of the invention all include a first polymer and a second polymer that do not generally share the same solubility properties in their uncrosslinked forms in that the first polymer is substantially hydrophobic and the second polymer is substantially hydrophilic (paragraph 0048).  The first polymer is a substantially hydrophobic polymer, wherein the polymer chains may be cross-linked to one another. Hydrophobic polymers can comprise sufficient amounts of non-polar components so that water tends to bead up on the polymer rather than spread out, indicating surface hydrophobicity. For example, the contact angle of water on the polymer surface can be at least 90° (paragraph 0051).  The second polymer is a substantially hydrophilic polymer, wherein the polymer chains can be crosslinked with themselves. Hydrophilic polymers can comprise sufficient 
Patent ‘377 does not expressly teach an interference layer that is a bilayer.  However, this deficiency is cured by Hughes et al.
Hughes et al. is directed to polymer membranes for continuous analyte sensors.  The device has an interference domain that reduces permeation of one or more interferents (paragraph 0002).  Bilayers of polycations and polyanion alternating layers are taught (paragraph 0161-0164).  The interference blocking ability provided by the alternating polycationic layer(s) and polyanionic layer(s) can be adjusted and/or controlled by creating covalent cross-links between the polycationic layer(s) and polyanionic layer(s).  The thickness of the layer can impact its permeability to interferents.  The overall thickness can be controlled by adjusting the number of layers (paragraphs 0168-0169).  By providing an interference domain with differing linear charge densities, an interference domain may be formed that comprises different polycationic/polyanionic bilayers that are designed specifically to exclude different interfering species based on certain characteristics of the targeted interfering species (paragraph 0173).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Patent ‘377, Gough et al. Hughes et al. and utilize an interference domain with alternating layers of polycations and polyanions. One skilled in the art would have been motivated to utilize alternating layers (i.e. bilayer) in order to adjust and/or control the interfering characteristics as taught by 
Regarding the claimed contact angle, Gough et al. recognizes that the more hydrophobic a surface the higher the contact angle whereas a hydrophilic surface has a lower contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the ratio of hydrophilic to hydrophobic regions in order to optimize the contact angle.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Claims 1-4, 6, 10-17, 21-24 ad 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27, 31 and 34-37 of copending Application No. 15394764 (USPGPUB No. 20170188905) in view of Boock et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘764 claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal 

Boock et al. is directed to zwitterion surface modifications for continuous sensors.  Base polymers include polyethers and polyurethanes wherein polyurethanes may include polyurethane copolymers such as polyether-urethane.  The base polymers may be selected for their bulk properties, such as, but not limited to, tensile strength, flex life, modulus and the like.  Polyurethanes are known to be relatively strong and to provide numerous reactive pathways which properties may be advantageous as bulk properties for a membrane domain of the continuous sensor.  A linear base polymer including biocompatible segmented block polyurethane copolymers comprising hard and soft segments may be used. In some embodiments, the hard segment of the copolymer may have a molecular weight of from about 160 daltons to about 10,000 daltons (0.16 to 10 kDa).  In some embodiments, the hydrophilic polymer maybe crosslinked.  Crosslinking can be achieved by any of a variety of methods for example by adding a crosslinking agents.  In some embodiments, a polyurethane polymer may be crosslinked in the presence of PVP by preparing a premix of the polymers and adding a crosslinking agent just prior to the production of the membrane.  Alternatively, it is contemplated that crosslinking may be achieved by irradiation at a wavelength sufficient to promote crosslinking between the hydrophilic polymer molecules which is believed to create a more tortuous diffusion path through the domain (paragraph 0193).  Concentrations of crosslinking agent is from about 3 to about 10 dry weight percent (paragraph 0194).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘764 and .
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6, 10-17, 21-24 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 10045723 in view of Cao et al., Hughes et al. and Boock et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘723 claims a device for measurement of a glucose concentration, the device comprising: a sensor configured to generate a signal indicative of a glucose concentration; and a sensing membrane located over the sensor, wherein the sensing membrane comprises an outermost domain, wherein the outermost domain comprises a copolymer, wherein the copolymer comprises at least one betaine compound or a derivative thereof, wherein the copolymer comprises both hydrophilic and hydrophobic regions, wherein an amount of the at least one betaine compound or the derivative thereof in the outermost domain is from about 1% wt. to about 50% wt. of the outermost domain. The same betaines are claimed.  A polyurethane is claimed.  Measurement of glucose is claimed.  

Cao et al. is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water.  It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility.  The polyurethanes have been used in various biomedical applications.  Improved non-thrombogenicity is always beneficial.  Various materials such as polyethylene glycol have been introduced into polyurethanes.  In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine.  Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility (page 909, first two paragraphs).  Taught is the design and synthesis of novel polyurethanes containing sulfobetaines by a combination of ring opening polymerization and chain extension reaction.  Scheme 1 shows the synthetic route of PUR-APS (polyurethane-N,N’-bis(2-hydroxyethyl) methylamine ammonium propane sulfonate).

    PNG
    media_image1.png
    300
    767
    media_image1.png
    Greyscale
The polydispersity and molecular weight of the PUR-APS are taught in table 1.  Contact angles are taught in figure 4.  It is taught that the increase of molecular weight decreased the hydrophilicity of the prepolymers.  Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (page 913, last paragraph).  It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption.  In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time.  Therefore the polymers have excellent biocompatibility (pages 916-917, last paragraph).  
	Patent ‘723 does not claim a crosslinked polyurethane.  However, this deficiency is cured by Boock et al.
	The teachings of Boock et al. are set forth above.
Patent ‘723 does not expressly teach an interference layer that is a bilayer.  However, this deficiency is cured by Hughes et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Patent ‘723, Cao et al., Boock et al. and Hughes et al. and utilize an interference domain with alternating layers of polycations and polyanions. One skilled in the art would have been motivated to utilize alternating layers (i.e. bilayer) in order to adjust and/or control the interfering characteristics as taught by Hughes et al.  Since patent ‘723 and Hughes et al. are directed to substantially similar devices, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Patent ‘723, Cao et al., Boock et al. and Hughes et al.  and utilize a crosslinked polyurethane.  One skilled in 
 Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed. Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to add PEG and zwitterions and manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Additionally, one skilled in the art would have been motivated to manipulate the amount in order to manipulate the biocompatibility and water absorption as suggested by Cao et al.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Response to Arguments
Applicants’ arguments filed November 23 2021 have been fully considered but they are not persuasive. 
Applicants argue that the ODP rejections are traversed and the amendments render the non-statutory double patenting rejections moot.
	Regarding Applicants’ arguments, firstly, copending ‘764 claims the same limitation as amended claim 1.  Thus, the arguments over this double patenting rejection is not persuasive.  With regards to the other double patenting rejections, Hughes et al. renders the new limitation obvious.  Thus, the arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616